Citation Nr: 0007254	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  95-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to Agent Orange.

2.  Entitlement to service connection for basal cell 
carcinoma.

3.  Entitlement to service connection for residuals of a 
mouth wound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to March 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied the veteran's claim of entitlement to service 
connection for residuals of Agent Orange exposure, for basal 
cell carcinoma, and for a wound to the mouth.


FINDINGS OF FACT

1.  Competent medical evidence has not been submitted showing 
that the veteran currently has residuals of exposure to Agent 
Orange.

2.  Competent medical evidence showing that the veteran's 
basal cell carcinoma is related to service and events therein 
has not been submitted.

3.  Competent medical evidence has not been submitted showing 
that the veteran currently has residuals of a mouth wound and 
that they are, if present, related to his service and events 
therein.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of exposure to Agent Orange is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for basal 
cell carcinoma is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
residuals of a mouth wound is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304 (1999).  Additionally, service 
connection may be presumed for those diseases associated with 
exposure to certain herbicide agents, which manifest 
themselves within the period prescribed (if any) at any time 
after service.  38 U.S.C.A. § 1116(a)(1)(B) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  
Basal cell carcinomas are not included in this list.  Id; see 
also 64 Fed. Reg. 59232 (November 2, 1999).

II.  Factual Background

The veteran's service medical records are negative for any 
clinical findings of residuals of exposure to Agent Orange, 
basal cell carcinoma, and a wound to the mouth.  The 
veteran's dental records do indicate, though, that the 
veteran had a tooth abscess.  Upon separation examination 
(conducted in March 1967), the veteran reported having had 
severe tooth or gum problems and boils.  Clinically, it was 
noted that the veteran had a history of a tooth abscess, but 
he had no present problems.  No other pertinent abnormalities 
were noted by the examiner.

The veteran's private medical records (dated from June 1992 
to November 1992) indicate that the veteran presented for 
treatment of glowing pink papules on his forehead and nose in 
June 1992.  At that time, it was noted that the veteran had a 
history of considerable sun exposure.  Biopsies were taken, 
and basal cell carcinoma was diagnosed the following month, 
in July 1992.  The carcinomas were removed, and follow-up 
entries show that the veteran had excellent healing of the 
areas involved.  These records do not reference the veteran's 
service and events therein and offer no opinion as to the 
etiology or onset of the veteran's basal cell carcinoma.

The veteran's August 1993 VA examination reflects the 
veteran's complaints of chronic fatigue and loss of energy 
and motivation.  It also reflects the veteran's reports that 
they had constantly sprayed defoliant while he was in 
Vietnam.  Subsequent to physical examination, the recorded 
diagnoses were, in pertinent part, no residuals of alleged 
exposure to Agent Orange (dioxin) and no organic cause found 
for the veteran's chronic fatigue and loss of energy and 
motivation.

The veteran's September 1993 VA examination reflects the 
veteran's history of having had multiple skin cancers 
excised.  The veteran reported that his initial skin cancer 
was felt to be basal cell cancer and that had been 20 years 
before.  The most recent had been approximately four years 
ago.  The veteran also reported that he had a nonhealing 
lesion on his chin and that it had been there for the past 
two years.  Subsequent to physical examination, the diagnoses 
were history of probable basal cell cancers excised from the 
face and thigh and actinic keratosis right chin.  The 
examiner commented that no lesions on the veteran's face at 
that time appeared to be suspicious for skin cancer.  He did 
not offer an opinion as to the etiology or onset of the 
veteran's probable basal cell cancers.

The veteran's VA outpatient treatment records (dated from 
April 1994 to November 1994) reflect the veteran's reports of 
having been exposed to Agent Orange but contain no diagnoses 
as to any residuals of exposure to Agent Orange.  These 
records are also negative for any complaints and treatment as 
to the veteran's basal cell carcinoma and any residuals of a 
mouth wound.  The veteran's service is not referenced within 
any context as to any disorder.

At his RO hearing (conducted in May 1995), the veteran 
testified that they had constantly dropped defoliant while he 
was in Vietnam.  (Transcript (T.) at 3).  He had been out in 
it at least once every two weeks.  Id.  The veteran stated 
that he had been going to the VA, but they had not been able 
to figure out exactly what his problem was.  (T. at 4).  When 
asked what his specific problem was as to Agent Orange 
exposure, the veteran responded that he had scars and bumps 
on his legs and face.  (T. at 5).  When asked if a VA doctor 
had given the veteran any diagnosis, the veteran stated that 
he had been given blood pressure pills, but as to his skin 
condition, they believed that he was fine.  (T. at 6).  When 
asked how long he had been having problems with basal cell 
cancer, the veteran testified that it had cropped up about 
five or six years ago.  (T. at 8).  He had not had any 
problems since then.  (T. at 9).  The veteran also testified 
that at that time his doctor had asked him about chemical 
exposure.  (T. at 10).  The veteran stated that he hardly got 
in the sun.  Id.  He had been an office worker for 20 years.  
Id.  As to his mouth, the veteran reported that he had been 
hit in the jaw with a bugle stick, while stationed in 
Louisiana.  (T. at 10-11).  The next day, he started having 
pain in his mouth.  (T. at 11).  He went to the dentist and 
was told that he had cracked teeth.  Id.  The dentist then 
pulled out one of the veteran's teeth.  Id.  A month or two 
later, the veteran awoke with a "blown up" mouth, and they 
did some surgery to relieve an infection.  Id.  When asked if 
he had been told at that time that this had resulted from the 
blow to the face with the bugle stick, the veteran explained 
that he had told them what happened, and they had just 
assumed that it was related.  (T. at 12).  The veteran 
clarified that all of the surgery had been done inside his 
mouth.  (T. at 14).

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for residuals of exposure to 
Agent Orange, for his basal cell carcinoma, and for residuals 
of a mouth wound.  Specifically, the Board acknowledges the 
veteran's assertions that he was hit in the mouth with a 
bugle stick during basic training and subsequently had at 
least one tooth removed and additional oral surgery.  
However, the Board must adhere to established laws and 
regulations in its determinations.  As such, the veteran's 
claim as to all three issues must be denied, as he has not 
submitted a well grounded claim of entitlement to service 
connection as to any issue on appeal.

Here, the record contains evidence (the veteran's assertions) 
of in-service incurrence of residuals of Agent Orange 
exposure, basal cell carcinoma, and residuals of a mouth 
wound.  However, the record is devoid of competent clinical 
evidence as to the existence of residuals of exposure to 
Agent Orange or of residuals of a mouth wound.  Rather, there 
is only competent clinical evidence of the veteran's basal 
cell carcinoma, which was apparently successfully excised in 
the summer of 1992.  Further, the record is also devoid of 
any competent clinical evidence of a nexus, or link, between 
any of the veteran's claimed disorders and his service and 
events therein.  As discussed above, a well grounded claim of 
entitlement to service connection requires evidence of a 
current disability as provided by a medical diagnosis; 
evidence of incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence; 
and a nexus, or link, between the service related disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, supra; see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this instance, none of the post-service clinical evidence 
of record offers an opinion as to the etiology or onset of 
any of the veteran's claimed disorders, including basal cell 
carcinoma (the only disorder for which there is a clinical 
diagnosis of record).  As to the veteran's basal cell 
carcinoma, while the veteran reported the initial onset as 20 
years prior to his September 1993 VA examination, the Board 
notes that the first clinical evidence of this disorder is 
not until June 1992, approximately 25 years after the 
veteran's separation from service.  As to the veteran's 
claimed residuals of exposure to Agent Orange, the Board 
reiterates that there is no clinical evidence of record 
showing that the veteran has any such residuals.  Upon VA 
examination in August 1993, no residuals of exposure to Agent 
Orange were found.

As to presumptive service connection due to exposure to Agent 
Orange, the Board reiterates that there is no clinical 
evidence of record showing that the veteran has residuals of 
exposure to Agent Orange, and basal cell carcinoma is not 
included in the list of those diseases associated with 
exposure to certain herbicide agents, which manifest 
themselves within the period prescribed (if any) at any time 
after service.  See 38 U.S.C.A. § 1116(a)(1)(B); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); see also 64 Fed. Reg. 59232.  
Further, the Court has held that neither the statutory not 
the regulatory presumption of exposure to Agent Orange will 
satisfy the incurrence element of the Caluza well grounded 
claim test where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999).

In effect, the veteran has proffered only his assertions that 
he has residuals of exposure to Agent Orange and residuals of 
a mouth wound and that they, as well as his basal cell 
carcinoma, are related to events in service, including 
exposure to Agent Orange.  Nothing in the record indicates 
that the veteran possesses the necessary expertise to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where the determinative issue involves medical 
diagnosis and medical causation, competent medical evidence 
is required.  See Grottveit v. Brown, supra.

As such, absent competent medical evidence of a current 
disability within applicable VA regulation, see 38 C.F.R. 
§ 3.309(e), and any nexus, or link, between the veteran's 
claimed disorders and events in service, including exposure 
to Agent Orange, the veteran has not submitted a well 
grounded claim of entitlement to service connection for 
residuals of exposure to Agent Orange, for basal cell 
carcinoma, and for residuals of a mouth wound.  See Caluza v. 
Brown, supra; Combee v. Brown, supra.  Absent a well grounded 
claim, application of the rule regarding benefit of 
reasonable doubt is not required.  38 U.S.C.A. § 5107(b) 
(West 1991).

Also, notwithstanding the veteran's testimony at his RO 
hearing, the veteran has not provided any indication of the 
existence of additional evidence which would make his claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
veteran indicated that he received treatment at the VA and 
from a private physician.  The RO obtained the veteran's VA 
treatment records and the records from the identified 
physician.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the September 1995 
statement of the case, as he was informed that there was no 
basis in the evidence of record to support his claim and 
provided with the provisions of 38 C.F.R. § 3.309(e).


ORDER

Entitlement to service connection for residuals of exposure 
to Agent Orange is denied.

Entitlement to service connection for basal cell carcinoma is 
denied.

Entitlement to service connection for residuals of a mouth 
wound is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

